FILED
                            NOT FOR PUBLICATION                             JUL 19 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



NORMA YAMILETT ORANTES-                          No. 08-70322
BARRERA,
                                                 Agency No. A097-762-530
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted July 13, 2012
                               Pasadena, California

Before: GILMAN,** TALLMAN, and N.R. SMITH, Circuit Judges.

       Norma Yamillett Orantes-Barrera, a native and citizen of El Salvador,

petitions for review of a decision of the Board of Immigration Appeals (BIA)

affirming an immigration judge’s (IJ) denial of her applications for asylum,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Ronald Lee Gilman, Senior United States Circuit
Judge for the Sixth Circuit, sitting by designation.
withholding of removal, and protection under the Convention Against Torture

(CAT). We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial

evidence, see Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010), we deny

the petition for review.

1.    Contrary to Orantes-Barrera’s contentions, the IJ made an explicit adverse

credibility finding. See de Leon-Barrios v. INS, 116 F.3d 391, 394 (9th Cir. 1997)

(stating that although an adverse credibility finding does not require the recitation

of unique or particular words, it must be explicit). Here, the IJ stated that he

believed Orantes-Barrera with regard to the fact that there are gangs prevalent in El

Salvador but “[could ]not find . . . credible” “the other aspects where she attempts

to elevate or lift her claim to a protected basis, and on account of a protected

ground.”

2.    Substantial evidence supports the IJ’s adverse credibility finding. See

Shrestha, 590 F.3d at 1039. The IJ based the adverse credibility finding in part on

Orantes-Barrera’s demeanor. The IJ noted Orantes-Barrera’s “long pauses

between many salient pieces of testimony are indicia of lack of candor to this

court.” The IJ distinguished Orantes-Barrera’s difficulties due to her emotions

from her demeanor in being asked difficult questions. See Kin v. Holder, 595 F.3d

1050, 1056 (9th Cir. 2010) (concluding that the demeanor finding was insufficient


                                           2
where the IJ failed to provide specific examples of how petitioner’s demeanor

supported the adverse credibility determination). Because the record does not

compel the conclusion that Orantes-Barrera’s testimony was credible, Orantes-

Barrera has not established eligibility for asylum, withholding of removal, or relief

under the CAT. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir. 2003).

Further, Orantes-Barrera failed to establish a nexus to a protected ground. See

Sangha v. INS, 103 F.3d 1482, 1489 (9th Cir. 1997) (a petitioner cannot establish a

nexus to a protected ground by inference unless the inference is clear).

3.    Orantes-Barrera argues that the BIA erred in affirming the IJ’s holding that

she was ineligible to apply for adjustment of status. We disagree. Orantes-Barrera

did not have an immediately available visa. The visa available in 1998 was

properly purged. See 8 U.S.C. § 1153(g) (2003). Because Orantes-Barrera did not

have an immediately available visa, she did not have a liberty interest in

discretionary relief from removal. See Tovar-Landin v. Ashcroft, 361 F.3d 1164,

1167 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED.




                                          3